632 F.2d 706
80-2 USTC  P 9728
Michael A. BROUGHTON, Appellant,v.UNITED STATES of America, Appellee.
No. 80-1307.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 23, 1980.Decided Sept. 26, 1980.Rehearing Denied Oct. 27, 1980.

Michael A. Broughton, pro se.
M. Carr Ferguson, Asst. Atty. Gen., Gilbert E. Andrews, Daniel F. Ross, Gayle P. Miller, Attys., Tax Division, Dept. of Justice, Washington, D. C., and Roxanne Barton Conlin, U. S. Atty., Des Moines, Iowa, for appellee.
Before ROSS, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Taxpayer Michael A. Broughton brought suit seeking $740.80 and $857.00 in refunds for income taxes paid in 1976 and 1977 respectively.  By order of March 17, 1980, the district court1 granted the government's motion to dismiss and dismissed the complaint; taxpayer appealed.  The sole basis for the refund claimed in the district court and the single contention of taxpayer on appeal is that he is not a person required to pay taxes because the wages he received as compensation for services in 1976 and 1977 are not subject to tax, and taxing those wages would be unconstitutional as a direct tax that is not apportioned among the states.


2
The sixteenth amendment authorizes the imposition of an income tax without apportionment among the states.  Brushaber v. Union Pac. R.R., 240 U.S. 1, 17-18, 36 S. Ct. 236, 241, 60 L. Ed. 493 (1916).  Income includes wages or compensation received for services performed, and taxpayer's contention is frivolous and totally devoid of merit.  See Hayward v. Day, 619 F.2d 716 (8th Cir. 1980); United States v. Francisco, 614 F.2d 617, 619 (8th Cir.), cert. denied, 446 U.S. 922, 100 S. Ct. 1861, 64 L. Ed. 2d 278 (1980).  The dismissal order of the district court should be and hereby is affirmed.


3
It is so ordered.



1
 The Honorable Donald E. O'Brien, United States District Judge for the Northern and Southern Districts of Iowa